DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
RE claim 1, as amended, the prior-art does not teach, inter alia, a rotor comprising: a shaft extending in a direction of an axis; and a rotor core having a central hole in which the shaft is inserted; and a permanent magnet mounted in the rotor core, wherein the central hole has a first central hole, a second central hole, and a third central hole in the direction of the axis, wherein a distance from the axis to an inner circumferential surface of the third central hole is larger than a distance from the axis to an inner circumferential surface of the second central hole, and wherein the distance from the axis to the inner circumferential surface of the second central hole is larger than a distance from the axis to an inner circumferential surface of the first central hole, and wherein an end of the permanent magnet in the direction of the axis is located at a position corresponding to the third central hole of the rotor core.
Claims 3-17 are allowable for their dependency on claim 1.
Claims 18 and 19 are allowable for similar reason as claims 1 and 3-17.

in combination with other limitations recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/THOMAS TRUONG/Primary Examiner, Art Unit 2834